Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	
  a) Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record. 
  Independent Claims 1, 11 and 20 are very close to Poisner et al. (US 2016/0375360), Kirkpatrick et al. (US 2017/0206090) and Wu et al et al. (US 2014/0351752). However,  the features “receiving a selection of the second object; in response to receiving the selection of the second object, generating a container for executing the second OS based  on configuration information transmitted by the control application installed on the first OS; allocating data associated with the second OS to the generated container, and in response to the selection of the second object, executing the second OS using the generated container and displaying an execution screen of the second application on the screen of the first OS while executing the second OS using the generated container via a control application installed on the first OS and configured to process first OS based data and second OS based data via a container using a kernel of the first OS.” in combination when taken in the context of the claims as a whole, was neither taught nor rendered obvious by the prior art teachings.


Claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 5712727767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194